Citation Nr: 9927304	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-00 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for a left ankle 
disability, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1959 to 
November 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran's claim for an increased 
rating for his service connected left ankle disability, 
currently rated as 10 percent disabling.  He filed an August 
1997 notice of disagreement, and was sent a statement of the 
case in January 1998.  He thereafter filed a January 1998 VA 
Form 9, perfecting his appeal.  He was afforded a personal 
hearing at the RO in June 1998.  



REMAND

The veteran seeks an increased rating for his service 
connected residuals of a left ankle fracture.  Currently, 
this disability is rated as 10 percent disabling.  

When evaluating a service connected disability, the VA must 
consider all rating provisions that might be applicable.  
Regarding increased rating claims for musculoskeletal 
disabilities, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has 
expounded on the necessary evidence required for a full 
evaluation of orthopedic disabilities.  In DeLuca v. Brown, 8 
Vet. App. 202 (1995), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 38 
C.F.R. § 4.45.  It was also held that the provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim.  This has not yet been 
accomplished; the veteran's most recent VA orthopedic 
examinations, of March 1997 and July 1998, do not reflect the 
Court's pronouncements in DeLuca.  The RO must address the 
applicability of 38 C.F.R. § 4.40 regarding functional loss 
due to pain and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
Furthermore, it is essential that the examinations on which 
ratings are based adequately portray any anatomical damage 
and functional loss, with respect to excursion, strength, 
speed, coordination and endurance.  38 C.F.R. § 4.40.  

In light of the above, this claim is REMANDED for the 
following additional development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since service for 
his service-connected ankle disability.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured.  

2.  Then, the RO should schedule the 
veteran for a comprehensive VA 
examination by an orthopedist to 
determine the current severity of his 
service-connected left ankle disability.  
All indicated tests, including X-ray 
studies and range of motion studies, must 
be conducted, as deemed appropriate by 
the examiner.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should identify any 
objective evidence of pain or functional 
loss due to pain associated with the 
service-connected ankle disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the functional ability of the 
veteran's left ankle.  The examiner 
should also be requested to determine 
whether, and to what extent, the ankle 
exhibits weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale for any medical 
opinion expressed must be provided.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal, to 
include consideration of the Court's 
holding in DeLuca.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, then he and his 
representative should be issued with a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  In taking 
this action, the Board implies no conclusion as to the 
ultimate outcome warranted.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












